The plaintiff in error, hereinafter referred to as the defendant, was by information charged with the possession of intoxicating liquor, and on the 20th day of October, 1931, appeared in court and entered his plea of guilty and was sentenced to serve a term of 60 days in jail and pay a fine of $50 and costs. On the 24th day of October, 1931, the defendant filed his motion to withdraw his plea of guilty, and on the 26th day of October, 1931, the motion to withdraw the plea of guilty was overruled.
The only error complained of by the defendant is: "That said court erred in overruling the motion of plaintiff in error to withdraw his plea of guilty and enter a plea of not guilty."
This court has uniformly held that the granting or denying the motion to withdraw a plea of guilty is within the sound discretion of the trial court, and that its action will not be disturbed unless an abuse of discretion appears from the record. Fields v. State, 50 Okla. Crim. 331, 297 P. 822, and cases therein cited.
An examination of the record discloses no abuse of discretion in overruling the application to withdraw the plea of guilty. The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 314